    Case 3:20-cv-05980-MW-MJF Document 529 Filed 04/28/21 Page 1 of 12




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

IN RE SKANSKA USA CIVIL                  §
SOUTHEAST INC. AND                       §   ADMIRALTY RULE 9(H)
SKANSKA USA, INC. AS                     §
OWNERS OF THE BARGE KS                   §   CIVIL ACTION NO.
5331, PRAYING FOR                        §   3:20-CV-05980 – RV/MJF
EXONERATION                              §
FROM OR LIMITATION                       §   SENIOR DISTRICT JUDGE
OF LIABILITY                             §
                                         §   ROGER VINSON

This Pleading Relates to Civil Action Nos.:
3:20-CV-05980-RV/MJF
3:20-CV-05981-RV/MJF
3:20-CV-05982-RV/MJF
3:20-CV-05983-RV/MJF

           MEMORANDUM OF SKANSKA USA CIVIL
     SOUTHEAST INC. AND SKANSKA USA, INC. IN OPPOSITION
    TO ALLOWING LATE FILING OF “COMMUTE ONLY” CLAIMS

      The four matters referenced above relate to barges that allegedly damaged

the Pensacola Bay Bridge. On December 14, 2020 this Court issued an order

requiring that all claims in these cases be filed and served no later than May 3,

2021. Under the Court’s order, anyone claiming only economic loss resulting from

damage to property in which the claimant did not have a proprietary interest is thus

required to file a claim in these proceedings by May 3. This would include anyone

who has incurred economic loss in the form of increased commuting expenses.




                                         1
     Case 3:20-cv-05980-MW-MJF Document 529 Filed 04/28/21 Page 2 of 12




      Claimants’ counsel suggest a “practical solution to preserve the rights of

commute-only claimants,” is either: (a) filing a class action within the limitation

proceeding, or (b) modifying the Court’s requirement that all claims be brought by

the deadline set forth in the Court’s order of December 14 to allow commute-only

claimants to wait until there is a determination of whether the Court has subject

matter jurisdiction and whether Skanska is entitled to limit its liability. Claimants’

counsel’s request is procedurally inappropriate, and neither of the two suggested

approaches is permitted by the Limitation of Liability Act and Supplemental Rule

F.

1.    The request for relief via letter is procedurally inappropriate.

      First, application by letter for something of this nature is procedurally

inappropriate. If claimants’ counsel represent “commute only” clients who for

some reason cannot file their claims by May 3, the proper procedure would be to

file a motion seeking to extend the time for those named individual clients to file

their claims, explaining why additional time is necessary.        And if claimants’

counsel are making this request on behalf of persons who have not yet retained

them and are merely individuals that they hope to eventually represent as clients,

they have no standing to make such a request. Moreover, seeking relief for

persons that a lawyer does not represent is highly irregular.




                                          2
     Case 3:20-cv-05980-MW-MJF Document 529 Filed 04/28/21 Page 3 of 12




2.    A class action cannot be filed in a limitation of liability proceeding.

      In Lloyd’s Leasing, Ltd. v. Bates, 902 F.2d 368 (5th Cir. 1990), the court held

that a class action is incompatible with a limitation of liability proceeding:

         First, the class action interferes with the concursus contemplated by
         the limitation of liability proceeding. Under Rule F, all claims must
         be filed within the monition period or they are barred. A judgment
         in a limitation proceeding binds the entire world. The notice
         provisions of Supplemental Rule F are designed to warn potential
         claimants that they must file their claims within the monition period
         or lose them. In a class action, on the other hand, an individual may
         opt out of the class and not be bound by the judgment. The notice
         provisions      of Fed.R.Civ.P.     23 are     designed    to    warn
         the class members that if they wish not to be bound by the
         judgment, they must opt out of the class. If the litigants in
         a limitation proceeding were allowed to opt out and not be bound
         by the judgment, it would destroy the concursus. Second, the notice
         requirements of the limitation proceeding are more restrictive than
         the notice requirements of the class action. Fed.R.Civ.P.
         23(c)(2) requires “individual notice to all members who can be
         identified” and the “best notice practicable under the
         circumstances” as to all others. Supplemental Rule F(4) also
         requires individual notice to all “persons asserting claims” but
         mandates notice by publication as to all others. Third, the entire
         thrust of Supplemental Rule F is that each claimant must appear
         individually and this is obviously inconsistent with the class
         action. Staring, Limitation Practice and Procedure, 53 Tul.L.Rev.
         1134, 1150 (1979). In short, “the two rules are incompatible,
         and class representation in the sense of Rule 23 should therefore not
         be allowed in limitation proceedings.” Id.

Id. at 370 (emphasis added). Lloyd’s Leasing has been consistently followed, and

there are no cases holding that a class action is permissible in a limitation of

liability proceeding. Gabarick v. Laurin Mar. (America), Inc., 2009 U.S. Dist.

LEXIS 27180 (E.D. La., January 12, 2009); In re Ingram Barge Co., 2006 U.S.
                                           3
     Case 3:20-cv-05980-MW-MJF Document 529 Filed 04/28/21 Page 4 of 12




Dist. LEXIS 79403, 2006 WL 5377855, at *1 (E.D. La. Oct. 19, 2006) (striking

class allegations pursuant to Lloyd's Leasing); In re River City Towing Servs., Inc.,

204 F.R.D. 94, 97 (E.D. La. 2001) (same); Humphreys v. Antillen, N.V., 14, 1994

AMC 1794, 1994 WL 682811, at *3 (E.D. La. Jan. 31, 1994).

3.    “Commute-only” claimants, like all other claimants, are required to file
      their claims within the time allowed by the Court’s order.

      The notion that a certain class of claimants can be exempted from complying

with the Court’s order is substantively incompatible with the procedure that has

been established by Congress in passing the Limitation Act and by the Supreme

Court in promulgating the Supplemental Admiralty Rules.

      Supplemental Rule F(4) requires a vessel owner seeking limitation of

liability to issue a “notice to all persons asserting claims,” and to publish that

notice “once a week for four weeks prior to the deadline for filing of claims.” On

December 14, 2020, the Court entered an order requiring Skanska to publish a

copy of the notice in the Pensacola News-Journal once a week until the expiration

of the time for submission of claims. As per the Court’s order, the News-Journal

has published the Notice once a week since that time, thus providing notice greatly

in excess of what is required by Supplemental Rule F(4).

      The notice that has been published once a week for the last four months

admonishes “[a]ny person having a claim . . . is hereby given notice that all such

claims must be filed with the Clerk of this Court no later than . . . May 3, 2021.”
                                         4
     Case 3:20-cv-05980-MW-MJF Document 529 Filed 04/28/21 Page 5 of 12




(Emphasis added). It further warns that “[a]ny person failing to file a claim as set

forth above will be forever barred and permanently enjoined from making and

filing any such claims.” (Emphasis added). The order could scarcely be clearer—

anyone that has a claim has to file that claim by May 3 or be forever barred from

asserting it. As the court stated in Pickle v. Char Lee Seafood, Inc., 174 F.3d 444,

449 (4th Cir. 1999),

         Under the procedures established both by statute and rule, when the
         shipowner files a complaint in admiralty to limit its liability for
         claims arising in connection with its ship and deposits with the
         court an amount equal to its “interest in the vessel and freight,” all
         claims, except the limitation action, shall “cease,” and claimants are
         required to file their claims in the limitation action.

      The Supreme Court addressed the purpose of the notice provisions in

Maryland Casualty Co. v. Cushing, 347 U.S. 409, 417 (1954):

         Moreover, it is important to bear in mind that the concursus is not
         solely for the benefit of the shipowner. The elaborate notice
         provisions of the Admiralty Rules are designed to protect injured
         claimants. They ensure that all claimants, not just a favored few,
         will come in on an equal footing to obtain a pro rata share of their
         damages.

       Not only have potential claimants been given more than ample formal

notice that there was a deadline for filing claims, but only a modern day Rip Van

Winkle who has been asleep since Hurricane Sally would not be aware that other

people were making claims against Skanska for damage to the Pensacola Bay

Bridge, and that there were lawyers actively soliciting representation of anyone


                                          5
     Case 3:20-cv-05980-MW-MJF Document 529 Filed 04/28/21 Page 6 of 12




who had a similar claim. There have been airplanes flying attorney’s advertising

banners over beaches and the community. There have been town hall meetings

promoted or sponsored by claimant’s lawyers. There have been lawyer’s ads on

social media, television, and print. Furthermore, the alternate route along State

Highway 98 and Interstate I-10 has been populated with billboards advertising

legal services for people allegedly damaged as a result of the Bay Bridge

outage. Accordingly, it is inconceivable that anyone in the greater Pensacola area

could not be aware of the right to assert a claim against Skanska.

      This is especially true for the “commute only” potential claimants, since the

alternate route from Gulf Breeze to Pensacola taken by these individuals passes

lawyer billboard ads reminding people that they need to file claims and offering

their services to assist in this process, some of which highlight the filing deadline.

Supplemental Rule F(4) provides that the time to file may be enlarged “for cause

shown,” but it is impossible to imagine a group of claimants less able to show

cause why they should be allowed to file a belated claim in a limitation proceeding

and less deserving of the Court’s sympathy than a group of commuters who for

months have twice a day driven by billboards reminding them that they needed to

file their claims by the submissions date set by this Court.




                                          6
     Case 3:20-cv-05980-MW-MJF Document 529 Filed 04/28/21 Page 7 of 12




      Indeed, as of the date of the filing of this Opposition, at least 47 claims have

been filed for increased commuting expenses.1 These claimants obviously knew

that they needed to make a claim to preserve their rights. Potential claimants who

do not file a timely claim have no basis for arguing that they were unaware of what

was required of them.

      Supplemental Rule F(5) provides that “[i]f a claimant desires to contest

either the right to exoneration from or the right to limitation of liability the

claimant shall file and serve an answer to the complaint unless the claim has

included an answer.” The plain language of this rule requires a claimant who

opposes the vessel owner’s exoneration to file an answer.          Accordingly, if a

claimant files a claim in the limitation proceeding but does not file an answer, the

vessel owner is entitled to a default judgment against that claimant, and that default

judgment would not be subject to attack ex post facto if the court later finds that

the vessel owner was liable to other claimants. Someone who flouted the court’s

order and never even filed a claim (such as the putative commute-only claimants

proposed by counsel) should not be able to claim greater rights than a claimant

who at least filed a claim.

      Claimants’ counsel attempt to rely on Moore-McCormack Lines, Inc. v.

Richardson, 295 F.2d 583 (2d Cir. 1961) for the proposition that claimants who

1
  Since the spreadsheet attached as Exhibit “A” was prepared, additional
“commute-only” claims have been filed.
                                          7
     Case 3:20-cv-05980-MW-MJF Document 529 Filed 04/28/21 Page 8 of 12




disregard this Court’s order and do not file claims in these limitation proceedings

will not be precluded from filing claims in the future if limitation is denied. This

reliance is misplaced, since Moore-McCormack Lines was incorrectly decided.

      In Lloyd’s Leasing, in distinguishing a limitation proceeding from a class

action, the Fifth Circuit pointed out that

         A judgment in a limitation proceeding binds the entire world. The
         notice provisions of Supplemental Rule F are designed to warn
         potential claimants that they must file their claims within the
         monition period or lose them.

902 F.2d at 370. The court did not distinguish between claimants who had filed

claims and those who had not, or between instances where limitation was granted

and where limitation was denied. The traditional view that all potential claimants

are bound by the judgment in a limitation proceeding, whatever the result of that

proceeding, is supported by the scholarly literature. See, e.g., Staring,

Limitation Practice and Procedure, 53 Tul. L. Rev. 1134, 1182 (1979) (“[T]he

final judgment should, in any event, contain a perpetual injunction against the

assertion of claims in relation to the incident or voyage . . . by any person who did

not file his claim in the proceeding and consequently did not have it expressly

adjudicated in the judgment.”); Bender, Matthew, Benedict on Admiralty, § 8.01(3)

(7th ed. 2007) (“After the deadline established by the court . . . has passed, it is

customary for the plaintiff to enter a default, and then judgement on the default, as

to all parties who may have claims which have not been asserted in the limitation
                                             8
      Case 3:20-cv-05980-MW-MJF Document 529 Filed 04/28/21 Page 9 of 12




action. This procedure will protect the vessel owner from additional, late filed

claims . . ..).

       Any other rule would be inequitable.      Claimants’ counsel suggest that

“commute-only” claimants should be allowed to stay on the sidelines and wait and

see if limitation is granted, and then argue that the limitation petitioner is bound

by an adverse judgment if the court denies the right to limit. In short, they are

asking that they be given even greater rights than a class action plaintiff who has

opted out of the class. Lloyd’s Leasing makes it clear that the judgment in a

limitation proceeding “binds the entire world,” including potential claimants that

have not filed claims.     Having been given abundant notice, these potential

claimants should be treated like all other claimants, and be required to file their

claims or be forever barred, whatever the outcome.




                                         9
Case 3:20-cv-05980-MW-MJF Document 529 Filed 04/28/21 Page 10 of 12




                              /s/ Derek A. Walker
                              DEREK A. WALKER
                              Admitted Pro Hac Vice
                              KENNETH H. TRIBUCH
                              Florida Bar No. 986887
                              Harold. K. Watson, Esq.
                              Derek A. Walker, Esq.
                              Charles P. Blanchard, Esq.
                              Jon W. Wise, Esq.
                              CHAFFE MCCALL, LLP
                              801 Travis, Suite 1910
                              Houston, Texas 77002
                              Telephone: (713) 546-9800
                              Facsimile: (713) 546-9806

                              and

                              SCOTT A. REMINGTON
                              Florida Bar No. 122483
                              JEREMY C. BRANNING
                              Florida Bar No. 507016
                              CLARK PARTINGTON
                              P.O. Box 13010
                              Pensacola, FL 32591-3010
                              Telephone: (850) 434-9200
                              Facsimile: (850) 432-7340

                              Attorneys for Skanska USA Civil Southeast
                              Inc. and Skanska USA, Inc.




                                10
    Case 3:20-cv-05980-MW-MJF Document 529 Filed 04/28/21 Page 11 of 12




        CERTIFICATE OF COMPLIANCE AS TO WORD COUNT

      I hereby certify that, as required by Local Rule 7.1(F), this Memorandum

contains 2,151 words, counted as provided in Local Rule 7.1(F).

                                     /s/Jeremy C. Branning
                                     JEREMY C. BRANNING




                                       11
    Case 3:20-cv-05980-MW-MJF Document 529 Filed 04/28/21 Page 12 of 12




                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing has been furnished to the
following through the Court’s CM/ECF electronic filing system on this 28th day of
April, 2021:

Brian Barr, Esq.
Christopher Paulos, Esq.
Levin, Papantonio, Thomas, Mitchell,
Rafferty & Proctor, P.A.
316 South Baylen Street
Pensacola, FL 32502

Bryan F. Aylstock, Esq.
Justin G. Witkin, Esq.
Douglass A. Kreis, Esq.
Neil D. Overholtz, Esq.
Nathan C. Bess, Esq.
Bobby J. Bradford, Esq.
Stephen H. Echsner, Esq.
E. Samuel Geisler, Esq.
Aylstock, Witkin, Kreis & Overholtz, PLLC
17 East Main Street, Second Floor
Pensacola, FL 32502
Service E-Mail: Sgeisler@awkolaw.com
                nbess@awkolaw.com
                sallyteam@awkolaw.com

Thomas F. Gonzalez, Esq.
J. Nixon Daniel, III, Esq. Beggs & Lane, RLLP
501 Commendencia Street
Pensacola, Florida 32502
Service Email: jnd@beggslane.com
               tfg@beggslane.com

Attorneys for Claimants

                                       /s/Jeremy C. Branning
                                       JEREMY C. BRANNING


                                        12
